FILED
                             NOT FOR PUBLICATION                               DEC 05 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HRANUSH KYOLYAN; et al.,                         No. 08-70276

              Petitioners,                       Agency Nos.        A075-692-825
                                                                    A075-692-828
  v.                                                                A095-997-313

ERIC H. HOLDER, Jr., Attorney General,
                                                 ORDER*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Argued October 12, 2012
                             Submitted December 5, 2012
                                Pasadena, California

Before: WARDLAW and NGUYEN, Circuit Judges, and SIMON, District Judge.**


       Respondent’s unopposed motion to remand is granted. Petitioners’ removal

is stayed pending the Board of Immigration Appeals’ decision in this matter.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Michael H. Simon, District Judge for the U.S. District
Court for the District of Oregon, sitting by designation.
The parties shall bear their own attorney’s fees, costs, and expenses.

REMANDED.